Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
For the District of Pennsylvania

 

FILED
SCRANTON
Christopher Aisop AUG a5 1070 Civil No.
vs 3
Warden, D.K. White (Mariani, J.)

AHSA, Bret Brosious (Saporito, M.)
FNP-BC, Catherine Gore

Bivens Complaint

Come now, Christopher Alsop, pro se plaintiff, and for is complaint to Bivens, seeking
compensatory and punitive damages.

The reason for this Bivens complaint is to avoid the expiration of the limitations period to bring
deliberate indifference against these (3) three named above defendants.

1. The defendant argued in his previous motion to dismiss and/or summary judgment in the
Civil No. 317cv-2307, that the plaintiff failed to exhaust his administrative remedies
involving Warden D.K. White, Catherine Gore, and Bret Bosious before filing suit. See
Doc 47.

2. In the plaintiffs Fifth Amendment complaint (filed Oct. 7, 2019) he argued his previous
counselor, Martin D. Russeil, used intimidation/threat and refused to give him a
grievance form. So, the plaintiff amended his complaint before exhaustion of his
administrative remedies because the grievance process was unavailable, but the plaintiff
continued working through the prison internal system in good faith to exhaust his
grievance. See Doc 130.

3. The defendants argued it newly motion to dismiss and/or summary judgment that they
did not waive their right to seek summary judgment for failure to exhaust administrative
remedies and may seek summary judgment in the future for failing to exhaust
administrative remedies. See Doc 159.

4. The plaintiff exhausted his deliberate indifference claim involving D.K. White, Bret
Brosius, and Catherine Gore on August 30, 2019, that required a two year limitation
period to file suit; the deadline ends on August 30, 2020. The defendants have filed a
previous judgment motion arguing that the plaintiff failed to exhaust his administrative
remedies before filing suit (see Doc 47). The plaintiff is now filing an additional suit so he
does not miss the two year limitation deadiine.
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 2 of 18

Name: Christopher Alsop

List of all aliases: Deaf Boy

Prisoner identification number:

Place of present confinement:

Address: 286 Mayview Forest Drive, Cincinnati, OH 45215

MOO >

(if there is more than one plaintiff, then each plaintiff must list his or her name, aliases, I.D.
number, and current address according to the above format on a separate sheet of paper.)

Defendant(s):

In A below, place the name of the first defendant, his/her official position, and his/her place of
employment. Space for two additional defendants is provided in B and C.

A. Defendant: Catherine Gore, being sued in her personal and official capacity.

Title: FNP/BC

Place of employment: LSCI Allenwood (Health Services), White Deer, PA 17887
B. Defendant: Bret Brosious, being sued in his personal and official capacity.

Title: Assistant Health Service Administrator

Place of Employment: LSCI Allenwood (Health Services), White Deer, PA 17887
C. Defendant: D.K. White, being sued in his personal and official capacity.

Title: Warden

Place of Employment: LSCI Allenwood (Health Services), White Deer, PA 17887

(If there are more than three defendants, then each defendant must be listed according to the
above format on a separate sheet of paper.)

Exhaustion of Administrative Remedies:

(You are required to exhaust all of your available administrative remedies before bringing an
action in federal court.)

A. Is there a grievance procedure available at your institution? Yes.

B. Have you filed a grievance concerning the facts in this complaint? Yes.

C. lf your answer is YES, what steps did you take? Filed a grievance to the Warden,
Northeast Regional and the central office.

What was the result? All grievances were denied.

if the grievance was not resolved to your satisfaction, did you appeal? Yes.

What was the result? (If there was no procedure for appeal, so state.) All grievances
were denied.

is the grievance procedure now completed? Yes.

if there is no grievance procedure in the institution, did you complain to authorities? Yes.

ammo

<Q)
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 3 of 18

I. If your answer is YES, what steps did you take? Filed a grievance to the Warden,
Northeast Regional and the central office.
J. What was the result? All grievances were denied.
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 4 of 18

List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal court.

= @ im

A. Name of case and docket number: Civil no. 3:17-cv-23-7
B.
C. List all plaintiffs (and co-plaintiffs, if applicable), including any aliases: Christopher Alsop,

Approximate date of filing lawsuit: December 12, 2017

AKA, Deaf Boy

List all defendants: Federal Bureau of Prisons, et al

Court in which the lawsuit was filed (if federal, name the district: if state, name the
county): Federal court/Middle District of Pennsylvania

Name the judge to whom the case was assigned: Mariani, J.

Basic claim made: Eighth Amendment

Disposition of this case (for example: Was the case dismissed? Was it appealed? Is it
still pending?): Still pending.

Approximate date of disposition:

(If you have more than one lawsuit, then it must be listed on another sheet of paper, using the
same format. Regardless of how many cases you have previously filed, you will not be excused
from filling out this section completely, and failure to do so may result in the dismissal of your
case. Co-plaintiffs must also list all cases they have filed.)
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 5 of 18

Name of case and docket number: Civil no. 99-01-73. Federal District Court
Approximate date of filing lawsuit: Year of 2000

List all plaintiffs (and co-plaintiffs, if applicable), including any aliases: Christopher Aisop
and Street Life Pagers

D. List all defendants: The Cincinnati Post

E. Court in which the lawsuit was filed (if federal, name the district; if state, name the
county): Federal court/Southern District of Ohio

Name the judge to whom the case was assigned: S. Dlott

Basic claim made: Defamation by The Cincinnati Post newspaper

Disposition of this case (for example: Was the case dismissed? Was it appealed? Is it
still pending?): Affirmed on appeal.

|. Approximate date of disposition: October 30, 2001

OD >

= am

(If you have more than one lawsuit, then it must be listed on another sheet of paper, using the
same format. Regardiess of how many cases you have previously filed, you will not be excused
from filling out this section completely, and failure to do so may result in the dismissal of your
case. Co-plaintiffs must also list all cases they have filed.)
1.

2.

Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 6 of 18

Jurisdiction and Venue

This is a civil action authorized by Bivens 28 Section 1331(A) to redress the deprivation
under order of federal and state law of right secured by the Constitution of the United
States of America. The court has jurisdiction under 28 u.s.c Section 1331(A).

The Middle District of Pennsylvania is an appropriate venue under 28 u.s.c Section
1391(b)(2) because it is where the events giving rise to this claim occurred.

Plaintiff

3.

The plaintiff Christopher Alsop, inmate no. 03078-061 is and was at all times mentioned
herein, a prisoner of LSCI Allenwood in the custody of the Federal Bureau of Prisons; his
current address is 286 Mayview Forest Drive, Cincinnati, OH 4515.

Defendants

4.

Defendant, D.K. White is the warden of LSCI Allenwood Federal Prison, and responsible
for the welfare of all inmates of that prison, who at all times are mentioned in this
compiaint.

Defendant, Bret Brosious is the Assistant Health Services Administrator at LSCI
Allenwood Federal Prison. He is legally responsible for and provides administrative
supervision of the paraprofessionals (MLP, PA, NP, and other staff) within the medical
area, who at all times are mentioned in this complaint.

Defendant Catherine Gore is a FNP-BC in health services at LSCi Allenwood Federal
Prison, and was the plaintiffs provider, who at all times is mentioned in this complaint.
Serious medical needs,

Plaintiffs serious condition is varicose and spider veins, with bilateral lower extremity
venous reflux disease; right achilles tendonitis including, swelling and arthritis, that
caused painful inflammation of his joints and surrounding tissue and moderate joint
effusion, osteoarthritic change of the tibiotalar ligament.

Plaintiff cannot sit, stand, walk, or sleep for long periods of time without experiencing
arm and leg numbness. Cramping of the right lower extremities, also causes his leg to
feel itchy, heavy, and tired. Hypertension increases the inflammation of the right lower
extremities that is caused by disruption of the normal one-way valvular system. When his
veins bulge or become twisted, blood flow through the veins can become sluggish or
slow, and this can cause superficial blood clots, known as superficial thrombophlebitis.
From this stage, there is a great risk that a deep vein thrombosis (DVT) might occur.
DVT can lead to major health problems, including, trophic ulcers and infectious blood
clot formation, which in some cases could be fatal.
10.

11.

12.

13.

14.

15.

16.

17.
18.

19.

20.

21.

22.

23.

Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 7 of 18

When the plaintiff walks his feet and lower extremities are in extreme pain. Plaintiff has
fully lost strength in his legs several times, as a result of this serious condition. This
serious condition has caused him to fall violently to the ground while trying to walk.
Plaintiff also has an injury to his right shoulder that is consistent with impingement
syndrome, which is very painful because of his varicose vein condition. The right
shoulder injury prevents him from sleeping on his right side; only sleeping on his left side
has now resulted in pain on the left side (neck and butt). Plaintiff is unable to sleep on
his stomach or back because of the right shoulder injury on May 17, 2017.

Plaintiffs previous orthopedic physicians, Dr. Ball and Dr. Washington requested a two
month foliow up for the plaintiffs right Achilles and shoulder tendonitis.

On or about April 4, 2017, the plaintiff was transferred to LSC! Allenwood which has a
20-30 incline hilly terrain. The plaintiff requested a number of Informal Resolution forms
to explain why he should not have been transferred to LSCI Allenwood because of the
20-30 incline hilly terrain.

Counselor Martin D. Russell refused to give the plaintiff a grievance form to file against
the medical staff. Counselor Russell used intimidation by threatening the plaintiff that he
would be placed in the special housing unit and sent back to a medium. Plaintiff's
previous unit manager, Al Farley witnessed the intimidation/threat, but refused to take
any action against Counselor Russell.

On or about May 4, 2017 the plaintiff spoke with warden Lane about counselor Russell
using foul language toward the plaintiff and denying him to use the grievance process.
Warden Lane directed the plaintiff to speak with the unit manager, Rothermel and
request a grievance form. Mr. Rothermel also refused to provide the plaintiff with a
grievance form.

Counselor Martin D. Russell denied the plaintiff a grievance form for 11: months.

On or about October 11, 2017, the plaintiff advised his previous provider John Stoltz
PA-C, that he was losing the strength in his legs, which caused him to fall on three
different occasions. The plaintiff requested a cane because walking up and down
Allenwood’s inclined hills could potentially cause tangible residual injury, but John Stoltz
denied the plaintiff's request. .

A month later, on November 6, 2017, the plaintiff lost his strength in his right leg while
walking up the hill to the dining hall and collapsed.

The plaintiff injured his right arm, shoulder, knee, and head and was transferred to
Allenwood Health Services by the institution’s emergency vehicle; his provider,
defendant, Catherine Gore FNP-BC was the driver.

Walking up and down Allenwood’s hills caused the plaintiff's leg to get worse because
three (3) months later the plaintiff could not walk in a straight line and had to hop up hills
and relied on other inmates to assist him up and down Allenwood’s hills.

On or about April 11, 2018, after being examined by orthopedist Dr. Ball, the diagnosis
was positive for swelling crepitus, weakness, and limited range of motion. A CT scan of
the right ankle showed extensive soft tissue and subcutaneous abnormality.

On or about April 11, 2018, the plaintiff spoke with defendant, Assistant Health Service
Administrator (AHSA), Bret Brosious in the dining hall and requested a medical transfer
24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 8 of 18

to any facility where the ground is flat and level because his condition of confinement
considered a significant hardship and poses a substantial risk of serious harm to his
health since he fell a number of times while travelling up and down Allenwood’s hilly
terrain (including details about the November 6, 2017 accident).
The plaintiff also advised defendant Bret Brosious that he was denied assistance to
navigate up and down the compound. Defendant Brosious ignored the plaintiffs plea for
help.
On or about April 16, 2018, defendant, counselor D. Russell gave the plaintiff a “BP-8”
(Ex. 15), but he refused to give the plaintiff a “BP-9” (see BP-9 signed by another
counselor). The plaintiff was able to obtain a grievance form from another inmate

to turn in to counselor D. Russell. Counselor D. Russell warned the plaintiff
about getting other inmates to get the grievance form for him
On or about March 28, 2018 and April 17, 2018, the plaintiff spoke with defendant
Catherine Gore and requested a transfer to any facility where the ground is flat and level
because his condition of confinement poses a substantial risk of serious harm to his
health since he fell a number of times while travelling up and down Allenwood’s hilly
terrain. Defendant Gore told the plaintiff there was nothing she could do about it.
On or about April 30, 2018, defendant D.K. White viewed the plaintiffs administrative
remedy “BP-9” and was aware that the plaintiff had fallen a number of times while
travelling up and down Allenwood’s inclined hills and his conditions of confinement
subjected the plaintiff to cruel and unusual punishment, and posed a substantial threat of
serious harm to his health.
On or about April 30, 2018, defendant D.K. White denied the plaintiff's request to be
transferred to another facility with less hazardous terrain for an inmate who has difficulty
walking.
On or about May 10, 2018, the plaintiff sent an electronic email to unit manager Mr.
Beaver, about being intimidated in the presence of one of the officers (counselor D.
Russell), but never got a response back.
On or about May 11, 2018, the plaintiff returned to the sick call and requested to use a
wheelchair to navigate the compound because his legs were getting worse by the day.
Nurse Heather Britt discussed the plaintiffs wheelchair request with the PA/MLP and he
told nurse Britt that the plaintiff does not require immediate care or treatment. The nurse
advised the plaintiff that he was denied to use of a wheelchair and there was nothing
more she could do.
On or about May 13, 2018, coming out of the dining hall and going down the hill, the
plaintiff lost his strength in his right leg causing the crutch to slip, and the defendant fell
in the mud and lost consciousness. The plaintiff suffered a serious headache and
scratched up his knee, and injured his right arm and shoulder.
The plaintiff was once again transferred to health services by three correctional officers
(who witnessed the plaintiff fall) in addition to nurse and defendant Laren Hofford, RN,
by the institution's emergency vehicle.
34,

35.

36.

37.

38.

39.

40.

41.

42.

43.

45.

46.

Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 9 of 18

On or about May 14, 2018, the plaintiff spoke with defendant Catherine Gore about his
incident and requested a wheelchair, but she denied the plaintiff's request, and
additionally, took away the crutch that the plaintiff was using.

On or about May 17, 2018, the plaintiff was walking up Allenood’s inclined hill on his way
to work and lost the strength in his right leg and collapsed on his right shoulder very
hard. Officer M. Trump and other inmates witnessed the plaintiffs fall.

On or about May 18, 2018, the plaintiff went to the sick call and advised defendant
Catherine Gore about his fall the day before and requested an MRI because his
shoulder was hurting and he again requested to use a wheelchair, but defendant
Catherine Gore denied the plaintiffs request and placed him to unit confinement in the
living quarters, except during meals, pilline, and treatment. The plaintiff was unable to go
to the dining hail and to the commissary for 18 days because he was repeatedly denied
medical care (wheelchair/cane).

On or about June 7, 2018, the plaintiff underwent vascular surgery on his right leg. When
the plaintiff arrived back inside the institution defendant Catherine Gore did a follow-up.
She checked the plaintiff's blood pressure and provided him with a walker for one week.
On or about June 25, 2018, the plaintiff sent an email to associate warden Rokosky
about his pending grievance from BP-10 in the northeast regional office. (". Ex. 160)
On or about June 26, 2018, the plaintiff requested a grievance form from defendant
counselor D. Russell, but he refused to give the plaintiff a grievance form.

On or about June 26, 2018, the plaintiff spoke with associate warden Rokosky and gave
him a paper cop-cut advising that the plaintiff's counselor, Mr. Russell, refused to give
him a grievance form.

On or about June 26, 2018, the plaintiff handed defendant counselor D. Russell a paper
cop-out requesting to know the result of the plaintiffs administrative appeal (BP-10) that
was pending in the northeast region. .

On or about June 26, 2018, the Allenwood remedy coordinator received the plaintiff's
grievance form and the northeast region decision.

On or about June 27, 2018, after the 4:30pm mail call, the plaintiff received his grievance
form and the region decision from the Allenwood remedy coordinator. The plaintiff also
received his paper cop-out that clearly showed that defendant counselor D. Russell tried
to mislead the plaintiff, wnen counselor D. Russell said, “It will be a few weeks.”, before
the plaintiff would receive something in the mail status: closed denied 22 June 2018.

. The plaintiffs northeast regional appeal (BP-10) was denied on June 22, 2018, and if the

plaintiff would have waited a few weeks to get his appeal form back from defendant
counselor D. Russell (total of 19 days) the plaintiff would have been untimely.

On or about the morning of June 27, 2018, the plaintiff was evaluated by a physical
therapist, and it was recommended that the plaintiff receive a joint injection to reduce the
pain in his injured shoulder.

On or about June 28, 2018, the plaintiff requested a BP-11 form counselor D. Russell to
appeal the regional denial to the central office in Washington D.C. Counselor D. Russell
told the plaintiff he was not going to give the plaintiff any grievance form and for the
plaintiff to to come back in two weeks (July 12, 2018) when the regional decision comes
47.

48.

49.

50.

51.

52.

93.

54.

55.

56.

57.

Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 10 of 18

in the mail, along with the plaintiffs grievance form; on July 12, 2018, the plaintiff was
placed in the Special Housing Unit (SHU) on false misconduct.

The plaintiff advised counselor D. Russell it should not take 19 days to receive the
northeast region’s decision back, after being denied and the plaintiff gave counselor
Russell a copy of the northeast region’s decision.

Counselor D. Russell still refused to give the plaintiff a grievance form until the plaintiff
made it clear he was going to talk to the assistant warden about counselor D. Russell
still denying the plaintiff grievance.

On or about June 28, 2018, the plaintiff spoke to assistant warden Rokosky about
counselor D. Russell still denying the plaintiff to use the grievance process and the
plaintiff requested a grievance so he could report the misconduct of counselor D.
Russell. The assistant warden refused to give the plaintiff a grievance form and advised
the plaintiff to write it up on a cop-out.

On or about June 29, 2018, the plaintiff spoke with and handed the cop-out to assistant
warden Rokosky about being denied to use the grievance process since he arrived at
LSCI Allenwood.

On or about July 11, 2018 the plaintiff filed a BP-9 grievance requesting defendant
Catherine Gore to correct false misleading statements in his medical records.

On or about July 12, 2018, the plaintiff underwent surgery on his left leg. The plaintiff
advised the vascular surgeon Dr. J. Franklin Oak, Jr. that he still had to wear
compression stockings because the plaintiff's right ankle/foot was painful and hurt when
walking. (Ex. 154) Out of retaliation because the plaintiff filed a grievance requesting
defendant Catherine Gore to correct false misleading statements a day before she failed
to provide the plaintiff with a walker for one week and allowed plaintiff to move around in
pain post-surgery without assistance.

Catherine Gore downgraded the plaintiff from care-level I! to care-level | which caused
the plaintiff to be sent to FCI. Raybrook, New York, which also has hilly terrain like
Allenwood that caused pain in his feet when walking up and down the hill.

On or about July 12, 2018, when the plaintiff arrived back inside the institution, he
learned that defendant Bret Brosious and technician Kevin Vincenzes had left health
services early that day and went to the plaintiff's room to search it. His room was singled
out for search by defendant Bret Brosious. The search was planned and not random.
Kevin Vincenzes and Bret Brosious retaliated against the plaintiff for filing a grievance
against defendant Catherine Gore the day before and filing a lawsuit against the
defendant(s).

Kevin Vincenzes and Bret Brosious took the plaintiff's legal documents related to his
Bivens claims and poured water on his bed, clothes, and inside of his food and then
wrote a false incident report to place the plaintiff in the SHU (Special Housing Unit).

On July 12, 2018, the plaintiff requested a grievance form from counselor D. Russell. He
refused the plaintiff a grievance form and about 45 minutes later the plaintiff was
escorted to the SHU.
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 11 of 18

Count One

58.

59.

Defendant D.K. White showed deliberate indifference to the plaintiff's serious medical
needs because he has/had the authority to put in a request to the Designation and
Sentence Computation Grand Prairie Office in, Grand Prairie, TX to have the plaintiff
transferred to another facility and/or could have ordered his staff to provide plaintiff with
mobility assistance devices, instead Warden White stated, “Your condition is
appropriately treated at this facility and your condition does not warrant, nor require a
medical transfer.”

Defendant D.K. White is not a medically trained specialist, and substituted his own
judgment for professional opinion regarding the plaintiffs health and safety. He was
deliberately indifferent to the plaintiffs health and safety which violated the plaintiff's
rights under the Eighth Amendment to be free from cruel and unusual punishment. The
plaintiff ended up having two more accidents after defendant D.K. White declined to take
the appropriate steps to abate the risk the plaintiff faced and it caused him pain,
suffering, physical injury, emotional distress, and sleep deprivation.

Count Two

60.

61.

AHSA Bret Brosious violated the plaintiffs Eighth Amendment right to the United States
Constitution to be free from cruel and unusual punishment and/or deprivation of a base
of human need when he failed to act despite his knowledge of a substantial risk of
serious harm and when AHSA Brosious failed to act after he gained this knowledge that
the medical staff was mistreating the plaintiff.

AHSA Bret Brosious failed to take the appropriate steps to abate the risk the plaintiff
faced and it caused him pain, suffering, physical injury, emotional distress, and sleep
deprivation.

Count Three

62.

63.

Defendant Catherine Gore was deliberately indifferent to the plaintiff's serious medical
needs because she was aware that the plaintiff was physically disabled, but she failed to
assist him to get transferred to another facility without hills and/or provide him with
mobility assistance devices and allowed the plaintiff to have accident after accident
which denied him to shop in the commissary for three weeks including missing 54
straight meals between May 18 - June 5, 2018 in the dining hall. LSCI Allenwood video
camera and ID scan inside the dining hall will verify the plaintiff's truthful statement, that
his rights under the Eighth Amendment to the United States Constitution to be free from
cruel and unusual punishment were violated. The injury caused him pain, suffering,
physical injury, emotional distress, and sleep deprivation.

Defendant Catherine Gore failed to provide the plaintiff with a walker on July 12, 2018
(post-surgery), and allowed him to walk on painful feet, and violated the plaintiffs Eighth
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 12 of 18

Amendment right to the United States Constitution to be free from cruel and unusual
punishment.

Count Four

64.

65.

Defendant John Stoltz was deliberately indifferent to the plaintiff's serious medical needs
because he was aware that the plaintiff was physically disabled and he required a cane,
but he denied the plaintiff's request and the plaintiff ended up having three accidents
which denied him to shop in the commissary for three weeks including missing 54
straight meals between May 18 - June 5, 2018 in the dining hail.

Defendant John Stoltz had the ability to take steps to abate the risks that the plaintiff
faced, but he deliberately declined to do so and it violated the plaintiff's rights under the
Eighth Amendment to the United States Constitution; it also caused the plaintiff serious
pain, suffering, physical injury, emotional distress, and sleep deprivation.

Count Five

66.

67.

68.

69.

The plaintiff had a disability, his medical restriction stated, no work around potentially
dangerous machinery, no work requiring safety shoes, partial hearing loss no work in
high noise areas and no food service work, no sports/weight, and soft shoes only.

The plaintiff's prior conditions of confinement at LSCI Aillenwood are not hanicapped
accessible as all inmates must walk up and down long hills that is on a 20-30 incline in
order to access the dining hall, commissary, barbershop, library, recreation, health
services, laundry, mailroom, or chapel. The plaintiff had no assistance and could not
travel up Allenwood’s inclined hills most of the time without assistance from the other
inmates. The plaintiff's leg was so weak and painful he has been forced to decline
physical therapy, barbershop, commissary, religious services, and 54 straight meals
from the dining hall, rather than endure the pain, injury, and difficulty he would have had
to endure walking up and down Allenwooad’s inclined hills.

Defendants D.K. White, Catherine Gore, John Stoliz, and Bret Brosious were aware of
the plaintiff's medical condition, that was walking on painful varicose veins and he fell a
number of times travelling up and down Allenwocd’s hills. The defendants refused to
endorse his requests for a transfer to an institution with less hazardous terrain. The
defendant took away the plaintiff's crutches and denied his request to use a cane or
wheelchair, thereby exposing the plaintiff to injury due to an enhanced fall risk. The
plaintiff was also placed on confinement to the living quarters which denied the plaintiff
access to meals and facilities available to other prisoners.

This mistreatment denied the plaintiff the benefits of service by reason of his disability
and Eighth Amendment rights to be free from cruel and unusual punishment and serious
harm, or deprivation of a basic human need. Defendants D.K. White, Catherine Gore,
and Bret Brosious failed to provide adequate medical care, and to reasonably
accommodate the plaintiff in various prison programs, access to meals, commissary, and
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 13 of 18

other major life activities, which is a violation of the Eighth Amendment, as well as the
Rehabilitation Act of 29 u.s.c 794.

Prayer for Relief

WHEREFORE, the Plaintiff respectfully prays that this honorable court enters judgment:

1. Granting the plaintiff compensation in the amount of $600,000 against the defendant,
D.K. White, and $200,000 in punitive damages for his Eighth Amendment claim for a
total of $800,000.

2. Granting the plaintiff compensation in the amount of $200,000 against the defendant,
Bret Brosious, and $200,000 in punitive damages for his Eighth Amendment claim for a
total of $400,000.

3. Granting the plaintiff compensation in the amount of $600,000 against the defendant,

Catherine Gore, and $200,000 in punitive damages for his Eighth Amendment claim for

a total of $800,000.

The plaintiff also seeks a jury trial on all issues triable by a jury.

5. The plaintiff also seeks recovery of the cost in his suit and any additional relief this
honorable court deems just, proper, and equitable.

*

Respectfully submitted

 

hon Oh 9-19-3025
Christophe? Alsop, prolpe
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 14 of 18

UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF PENNSYLVANIA

Verification

i, Christopher Alsop, the undersigned in the petition, declaration under perjury that he is the
petitioner in the above action, that he has read the above complaint and hereby verify that the
matter alleged on information and belief, and as to those, | believe them to be true. [certify
under penalty of perjury that the forgoing is true and correct, pursuit to 28 u. s .c 1746.

EXECUTED on: August 20, 2020.
DATE

 

Certificate of Service

 

A true and correct copy of the foregoing Bivens complaint was sent on August 20, 2020, by
placing the same in the United States mail. Prepared using first-class postage certified and
delivered to:

Clerk of Courts Melissa Swauger, Asst. U. S. Attorney

235 N. Washington Ave 228 Walnut Street Suite 220
Scranton, PA 18503 Harrisburg, PA 17108

Warden, DK White

AHSA, Bret Brosious,

FNP-BC, Catherine Gore
Address: LSC] Allenwood Low
Federal Correctional Institution
ATT: Warehouse

RT 15, 2 mi N of Allenwood
Allenwood, PA 17810

Chatbptin Glsg2

ed

Christopher Alsop, pro se S
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 15 of 18

TRULINCS 03078061 - ALSOP, CHRISTOPHER - Unit: ALF-L-A

FROM: LSCi Associate Wardens

TO: 03078061

SUBJECT: RE:***Inmate to Staff Message***
DATE: 06/27/2018 12:47:48 PM

You should be receiving this in the mail tomorrow. | was just received here yesterday. | am not sure of how or when the mail is
delivered to you.

| trust this addresses your concern.

>>> ~AI"ALSOP, ~*ICHRISTOPHER" <03078061@inmatemessage.com> 6/25/2018 9:34 PM >>>
To: asst/Rokosky
inmate Work Assignment: Rec/3

| filed a bp-10 (remedy ID 938205-R2) to Northeast Regional office which date received on may 25 2018 and response due

date is June 24 today is June 25 2018 and | have not received a response from my Administrative Remedy Coordinator or
notice of a continuance | would like to know the status because | only have 20 days to file a response...thank you

EX.160
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 16 of 18

6/28/2018 3:53:23 PM . Susquehanna Hestih Far: Pege 2 0f4

J. Franklin Oaks Jr, D.0.,MHA,FACOS

SH Vascular Studies | Susquehanna Health

 

700 High St
Williamsport, PA 17701 wo,
Phone: (570)321-2805 Fax: (570)321-2806 Dat ¥ “ OW \
History & Physical EXHIBIT 154
Patient: CHRISTOPHER ALSOP Date: 06/22/2018 12:36 PM
DOB: Enc #: No Soarian Encounter ID
Visit Type: Return Office Visit MRN: 1245452

PRIMARY CARE PHYSICIAN: Patient None-emr

EXHIBIT 154
REASON FOR VISIT: q
This 50 year old male presents for s/p R) GSV RF ablation.

CHIEF COMPLAINT: s/p R) GSV RF ablation.

HISTORY OF PRESENT ILLNESS:

1. s/p R) GSV RF ablation,

Chris is a follow-up today s/p R) GSV RF ablation dane on 6- 7-2018. His access site looks fine. He has complaints of his

tight leg feeling like it's giving out and not feeling very strong. No sores. Doesn't describe any rest pain. He's been wearing
a TED hose compression stocking.

CURRENT MEDICATIONS

Medication . Sig Description

aspirin 81 mg chewable tablet - chew 1 tablet by oral route every day
atorvastatin 20 mg tablet. take 1 tablet by oral route every day —
meloxicam 7.5 mg tablet take 1 tablet by oral route every day
ALLERGIES/INTOLERANCES:

Ingredient Reaction Medication Name Comment

NO KNOWN

ALLERGIES

None

PAST MEDICAL/SURGICAL HISTORY (Detailed)

Disease/disorder Onset Date Management Date Comments
. Bowel resection :
Liver surgery age 5 \

R} GSV RF ablation, 06/07/2018 (v0

infilitration of A

tumescent anesthesia
Hemorrhoids
Significant hearing loss-uses ENP-BC
ALSOP, CHRISTOPHER 1245452 06/22/2018 12:36 PM Page: 1/3 - C. Gore,

SC Altenwor
Case 3:20-cv-01520-RDM Document1 Filed 08/25/20 Page 17 of 18

G28/2018 3:54:34 PIA ‘ Sasquehonna Health For: Page 4or4
Resp Neg Respirations - Noniabored. Breath Sounds - Clear Throughout.
Vasc Pos Posterior Tibial - Right Decreased Pulse. Dorsalis Pedis - Right
Decreased Pulse.
Vasc Note I+palp PT and DP.
IMPRESSION AND PLAN

01. Varicose veins of bath lower extremities with complications (183.893): s/p R) GSV ablation. Puncture site

intact. Weakly palpable pulses, He’s having pain with walking uphill. Describes balance and gait difficulties,
Continue to wear his compression stockings for now. He Is set up for his left leg RF ablation on July 12th. After

this surgery, he'll need a 4 week post-op appt with a bilateral LE rule out DVT study as well as a bilateral LE g 40 2 J
arterial duplex for his weakly palpable peripheral pulses.

I, Tarah Williamson RN, am scribing for and in the presence of Dr. Frank Oaks. |, Dr.Frank Oaks, personally
performed the services described in this documentation, scribed by Tarah Williamson RN in my presence, and itis
bath accurate and complete.

02. Status post endovenaus radiofrequency ablation (RFA) of saphenous vein (298. B90}: See above.

ORDERS: .
VUS Leg Arteries Bilat Bilateral leg

VUS Leg Venous Bil Bilateral leq EXHIBIT 155

FINAL MEDICATION LIST

Medication Sig Description _

aspirin 81 mg chewable tablet . chew 1 tablet by oral route every day
atorvastatin 20 mg tablet take 1 tablet by oral route every day
meloxicam 7.5 mg tablet take 1 tablet by oral route every day

J. Franklin Oaks Jr. D.O..MHA,FACOS 06/28/2018

Document generated by: Brenda Stopper 06/28/2018

oe

ALSOP, CHRISTOPHER 1245452 06/22/2018 12:36 PM Page: 3/3
9001 ango oboo Oeoe

SIWAYIS WUSOd
'SSLULS GILINT

esa

 
